 C. K. WILLIAMS & CO.219such modification, as in the instant case, does not warrant adifferent result.'We find, therefore, that ng question affecting commerceexistsconcerning the representation of employees of theEmployer within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act, and we will dismiss the petition.[The Boarddismissedthe petition.]3See Appleton Electric Company, 105 NLRB 666.C. K. WILLIAMS & CO.andDISTRICT NO. 9, INTERNATIONALASSOCIATION OF MACHINISTS, A.F.L., 'PetitionerC.K.WILLIAMS & CO.andINTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL NO. 149 A.F.L.,' Peti-tioner.Cases Nos. 14-RC-2202, 14-RC-2203, and 14-RC-2213. July 20, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeWalterA.Werner, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.3Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record inthese cases,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcer-tain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture and saleof iron oxide pigments. The bargaining history of its EastSt.Louis, Illinois, plant, which is alone involved in thisproceeding, dates back to 1936, when the Employer enteredinto a collective-bargaining agreement covering all its hourlypaid production and maintenance employees. In 1948 Interna-'Herein referred to as the I A M.2 Herein referred to as the Operating Engineers.3 The Employer and intervenor moved at the hearing that the petitions in all three casesbe dismissedThe motions were referred to the Board. For reasons stated below, in thetext, the motions are granted only with respect to Case No 14-RC-2202.4Local No 21, International Chemical Workers Union, A F.L., intervened in the instantcases on the basis of a current contract.106 NLRB No 35. 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDtional Brotherhood of Electrical Workers was certified for aunit consisting of six electricians and their helpers.5 All otherproduction and maintenance employees are currently repre-sented by the Intervenor. The Petitioners seek to sever fromthisbroad unit units of journeymen garage mechanics, ma-chinists,and powerhouse employees. In addition to morespecific objections discussed below, the Employer and theIntervenor object to severance of any of the proposed unitsupon the ground that, in view of the long and successfulcollective-bargaining history on a comprehensive basis, theplantwide unit is alone appropriate. However, it is well settledthat a history of bargaining on a broader basis does not precludeseverance.6Case No. 14-RC-2202There are 41 employees classified as millwrights in theEmployer's plant. The I.A.M. seeks to sever 2 of these em-ployees as a unit of journeymen auto mechanics. The Employerand Intervenor contend that the requested unit is not appro-priate. These employees tune up truck motors, change tires,and perform other duties usually associated with the job ofautomobileor garagemechanic. They have the same immediatesupervision as many of the other millwrights and have the samegeneral working conditions. We find that a unit consisting ofthe requested garage mechanics is inappropriate because suchemployees are not skilled craftsmen.' Accordingly, we shalldismiss the petition in Case No. 14-RC-2202.Case No. 14-RC-2203The I.A.M. also seeks to sever a unit consisting of alljourneymen machinists and helpers. There are three em-ployees of the Employer's plant classified as machinists.The duty of the machinists is to fabricate and repair partsfor the equipment and machinery used throughout the plant.These employees are headquartered, and spend most of theirtimeworking, in the machine shop, which is located in abuilding separate from other working areas in the plant. Suchwork as they do at other locations is largely restricted togathering information such as size specifications for work tobe performed in the shop. To qualify for the position of amachinist, an employee must have background as a journeymanin that craft. The machinists are highly skilled and use the5 Case No 14-RC-81 (not reported in printed volumes of Board Decisions).6 Anheuser-Busch, Inc., 103 NLRB 1020; Nesco, Inc , 101 NLRB 147; Hudson Pulp &Paper Corporation, 94 NLRB 10187 Armstrong Cork Company, 97 NLRB 1057. The I A.M sought at the hearing to introduceinto evidence a certificate issued to Verdon Johnson, one of the two garage mechanic mill-wrightsprior to his employment with the Employer, attesting that he had completed acourse of training as a Chevrolet mechanic. Both the Employer and the Intervenor objectedto the introduction in evidence of the exhibit on the ground that it was immaterial. The'rearing officer referred the objections to the Board. We have considered the exhibit as partof the record in the case. C. K. WILLIAMS & CO.221customary precision hand and machine tools such as microm-eters, calipers, lathes, and drill presses, and perform thetraditional work of their craft. They do bench and layout work,must be able to work from blueprints and drawings, andfrequently are required to work to close tolerances. TheEmployer contends, inter alia, that the proposed machinistunit is inappropriate because many of the millwrights fre-quently use the machine shop to perform certain tasks thatare not unlike those performed by the machinist. None of themillwrights are headquartered in the machine shop, and theyallspendmost of their time working in other areas of theplant. The millwrights generally do work involving the mainte -nance and repair of existing machinery in the plant and theconstruction and installation of new machines or chemicalprocessing equipment. In carrying out their duties, the mill-wrights perform jobs requiring plumbing, carpentry, cement,and brick laying work. Not infrequently a millwright may usecertain machines that are located in the machine shop. Thusto a limited extent their work overlaps that performed by themachinists. However, the millwrights' work in the machineshop does not usually require thesame degreeof precisionas does the machinists', work. Furthermore, unlike the ma-chinists, themillwrights rarely do machining on the latheslocated in the shop. The machinists receive 13 cents an hourmore than the journeyman millwrights.Upon the entire record, we find that the machinists mayconstitute a separate appropriate unit for purposes of collectivebargaining. 8Case No. 14-RC-2213The Petitioner,Operating Engineers,seeks to sever a unitof all licensed engineers, firemen, and utility men who areemployed in the power department. These employees all workin the powerhouse, which is a building separate and apart fromthe other buildings that make up the Employer's plant. Theywork different hours, and under separate immediate super-vision, from all other employees, and perform customaryboilerroom duties. It is clear from the foregoing and the entirerecord that the powerhouse employees constitute a distinct,homogeneous, and functionally coherent group, which the Boardhas customarily held may be accorded separate representation.'Contrary to the contentions advanced by the Employer, theproposed unit of power department employees is not renderedinappropriate by its possible disruptive effect on labor rela-tions," nor because most of the steam generated in the powerdepartment is used in the production process, n nor becausethere is a limited interchange of powerhouse employees with8W. C. Hamilton and Sons, 104 NLRB 627; Globe Steel Tube Co., 101 NLRB 772; GlassFibers, Inc., 93 NLRB 1289.9Heyden Chemical Corporation, 100 NLRB 520.10 Heyden Chemical Corporation, supra.11Reynolds Metals Company, 93 NLRB 721. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherproduction andmaintenance employees through theprocessof plantwide bidding for vacancies throughout theplant. 12Accordingly, we find that the power department em-ployees may constitute a separate appropriate unit for purposesof collective bargaining.13We shall make no final unit determination at this time, butshall direct separate elections by secret ballot be held amongthe employees at the Employer's East St. Louis, Illinois, plantin the following voting groups:(1) All journeymen machinists and their apprentices, ex-cluding all other employees and supervisors as defined in theAct.(2) All licensedengineers,firemen, and utility men in thepower department, excluding all other employees, clerical,technical, and professional employees, guards, and supervisorsas defined in the Act.Ifamajority of the employees in voting group (1) or (2)votes for I.A.M. or Operating Engineers, respectively, theywill be taken to have indicated their desire to constitute aseparate appropriate unit, and the Regional Director conductingthe elections directed herein is instructed to issue a certifi-cation of representatives to the I.A.M. or OperatingEngineersfor the applicable unit, which the Board, under such circum-stances, findsto be appropriate for the purposes of collectivebargaining. If a majority of the employees in either votinggroup (1) or (2) votes for the Intervenor they shall continue toberepresented by the Intervenor as part of the existingproduction and maintenance unit and the Regional Directorwill issue a certification of results of election to such effect.[The Board dismissed the petition.][Text of Direction of Elections omitted from publication.]Member Peterson, concurring in part and dissenting in part:Iagree with my colleagues that the petition in Case No.14-RC-2202 should be dismissed because the requested garagemechanics are not skilled craftsmen and a unit of these em-ployees is therefore inappropriate. However, I disagree withtheir decision to direct elections in Cases Nos. 14-RC-2203and 14-RC-2213 for machinists and powerhouse employees,respectively.12Burroughs Adding Machine Company, 90 NLRB 1814.13 The Operating Engineers sought to introduce in evidence a letter of November 28, 1952,from the Employer to a representative of the Operating Engineers, requesting his views oncertain job instructions issued to engineers in the power department. The purpose of thisoffer was to show that the Operating Engineers had in fact participated in bargaining for thepower department employees in the past. The Intervenor and Employer objected to theadmission of this letter in evidence on the ground that it was irrelevant. The hearing officerreferred these objections to the Board for a ruling. While the Board generally does notrequire any showing of separate bargaining by powerhouse employees to justify a findingthat they may constitute a separate unit, we do not regard such evidence as wholly irrelevantand will treat the proffered letter as part of the record herein. INTERNATIONAL SMELTING AND REFINING COMPANY223The recorddiscloses that the machinists and powerhouseemployees have been represented as part of the productionand maintenance unit since1936.Because of the long bargaininghistory of their inclusion in an overall unit and because otherfactors warranting their severance are lacking, 14Iwould alsodismiss the petitions in Cases Nos.14-RC-2203 and 14-RC-2213.14 See my dissenting opinion inW. C. Hamilton and Sons, 104 NLRB 627.INTERNATIONAL SMELTING AND REFINING COMPANY,RARITAN COPPER WORKSandUNITED STEELWORKERSOF AMERICA, CIO, Petitioner. Case No. 4-RC-1981. July20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W. DraperLewis,Jr.,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston,Styles, andPeterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizationsinvolvedclaim to representcer-tain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The employees involved in the instant case are employedat the Employer'sPerth Amboy,New Jersey,plant,where theEmployer is engaged in the smelting and refining of copper andother nonferrous metals.The Petitioner seeks to represent aunit of all hourly paid production and maintenance employees atthe Employer's plant, excluding all salaried employees and allemployees and their successors on an exempt list compiled bytheEmployer.Smelter Workers agrees that this constitutes anappropriate unit but would include in it salaried plant clericals,if any. MESA contends that the appropriate unit should includeall salaried employees who are covered by its present contractwith the Employer, in addition to the hourly paid production andmaintenance employees,but agrees to the exclusion of employ-lLocal 17, Mechanics Educational Society of America, hereinafter referredto as MESA,intervenedon the basis of acurrent contractual interest.InternationalUnion of Mine,Mill,and SmelterWorkers, hereinafter referred to as SmelterWorkers,intervened onthe basisof a showingof interest.106 NLRB No. 45.